UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


PRINCESS MARIA SPENCER,                        )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 22-3817 (UNA)
                                               )
                                               )
THE OBAMAS,                                    )
                                               )
                Defendants.                    )


                                  MEMORANDUM OPINION

       This matter, filed pro se, is before the Court on its initial review of Plaintiff’s complaint,

ECF No. 1, and application for leave to proceed in forma pauperis, ECF No. 2. The Court will

grant the application and dismiss the complaint for lack of subject matter jurisdiction.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the amount

in controversy exceeds $75,000. A party seeking relief in the district court must at least plead facts

that bring the suit within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such

facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

       Plaintiff, a resident of Washington, D.C., has sued “The Obamas” at an address in Chicago,

Illinois. In the one-sentence complaint, Plaintiff states that she is “filing this case to claim funds

that were obtained through civil cases that were filed on my behalf.” That conclusory statement

does not establish federal court jurisdiction, and “federal courts are without power to entertain

claims” that “are so attenuated and unsubstantial as to be absolutely devoid of merit, wholly



                                                   1
insubstantial, [or] obviously frivolous[.]” Hagans v. Lavine, 415 U.S. 528, 536–37 (1974)

(internal quotation marks and citations omitted). So, this action will be dismissed by separate

order.


                                                   _________/s/_____________
                                                   AMY BERMAN JACKSON
Date: December 29, 2022                            United States District Judge




                                              2